UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50929 Ignis Petroleum Group, Inc. (Name of small business issuer in its charter) Nevada 16-1728419 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7160 Dallas Parkway, Suite 350 Plano, TX 75024 (Address of principal executive offices) (Zip Code) 972-526-5250 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB o. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. The issuer’s revenues for its most recent fiscal year were $1,410,448. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to average bid and asked price of such common equity as of June 30, 2007 was $3,538,804.(For purposes of determination of the aggregate market value, only directors, executive officers and 10% or greater stockholders have been deemed affiliates). As of September 25, 2007, the registrant had issued and outstanding 56,794,519 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE None. Transitional Small Business Disclosure Format (check one): Yes o No x 2 TABLE OF CONTENTS Item Page Part 1 1 and 2 Description of Business and Property 4 3 Legal Proceedings 19 4 Submission of Matters to a Vote of Security Holders 19 Part II 5 Market for Registrant’s Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 19 6 Management’s Discussion and Analysis or Plan of Operations 21 7 Financial Statements 28 8 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 28 8A Controls and Procedures 28 8B Other Information 29 Part III 9 Directors and Executive Officers of the Registrant 29 10 Executive Compensation 32 11 Security Ownership of Certain Owners and Management and Related Stockholder Matters 34 12 Certain Relationships and Related Transactions 37 13 Exhibits 38 14 Principal Accountant Fees and Services 42 SIGNATURES 42 3 Table and Contents FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements, as defined in Section 27A of the Securities Act of 1933, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, or the Exchange Act. These forward-looking statements relate to, among other things, the following: · our future financial and operating performance and results; · our business strategy; · market prices; · our future use of derivative financial instruments; and · our plans and forecasts. We have based these forward-looking statements on our current assumptions, expectations and projections about future events. We use the words “may,” “expect,” “anticipate,” “estimate,” “believe,” “continue,” “intend,” “plan,” “budget” and other similar words to identify forward-looking statements. You should read statements that contain these words carefully because they discuss future expectations, contain projections of results of operations or of our financial condition and/or state other “forward-looking” information. We do not undertake any obligation to update or revise publicly any forward-looking statements, except as required by law. These statements also involve risks and uncertainties that could cause our actual results or financial condition to materially differ from our expectations in this annual report, including, but not limited to the risk factors identified in Item 1 below. We believe that it is important to communicate our expectations of future performance to our investors. However, events may occur in the future that we are unable to accurately predict, or over which we have no control. You are cautioned not to place undue reliance on a forward-looking statement. When considering our forward-looking statements, you should keep in mind the risk factors and other cautionary statements in this annual report. The risk factors noted in this annual report and other factors noted throughout this annual report provide examples of risks, uncertainties and events that may cause our actual results to differ materially from those contained in any forward-looking statement. Our revenues, operating results, financial condition and ability to borrow funds or obtain additional capital depend substantially on prevailing prices for oil and natural gas. Declines in oil or natural gas prices may materially adversely affect our financial condition, liquidity, ability to obtain financing and operating results. Lower oil or natural gas prices may also reduce the amount of oil or natural gas that we can produce economically. A decline in oil and/or natural gas prices could have a material adverse effect on the estimated value and estimated quantities of our oil and natural gas reserves, our ability to fund our operations and our financial condition, cash flow, results of operations and access to capital. Historically, oil and natural gas prices and markets have been volatile, with prices fluctuating widely, and they are likely to continue to be volatile. PART I Items 1 and 2. DESCRIPTION OF BUSINESS AND PROPERTY Our History Ignis Petroleum Corporation was incorporated in the State of Nevada on December 9, 2004. On May 11, 2005, the stockholders of Ignis Petroleum Corporation entered into a stock exchange agreement with Sheer Ventures, Inc. pursuant to which Sheer Ventures, Inc. issued 9,600,000 shares of common stock in exchange for all of the issued and outstanding shares of common stock of Ignis Petroleum Corporation. As a result of this stock exchange, Ignis Petroleum Corporation became a wholly owned subsidiary of Sheer Ventures, Inc. The stock exchange was accounted for as a reverse acquisition in which Ignis Petroleum Corporation acquired Sheer Ventures, Inc. in accordance with Statement of Financial Accounting Standards No. 141, “Business Combinations”. Also on May 11, 2005, and in connection with the stock exchange, D.B. Management Ltd., a corporation owned and controlled by Doug Berry, who was then the President, Chief Executive Officer, Secretary, Treasurer and sole director of Sheer Ventures, Inc., agreed to sell an aggregate of 11,640,000 shares of Sheer Ventures, Inc.’s common stock to six individuals, including Philipp Buschmann, then the President, Secretary, Treasurer and sole director of Ignis Petroleum Corporation, for $0.0167 per share for a total purchase price of $194,000. The stock exchange and the stock purchase were both consummated on May 16, 2005. 4 Table and Contents On July 11, 2005, Sheer Ventures, Inc. changed its name to Ignis Petroleum Group, Inc. Our Operations We are engaged in the exploration, development, and production of crude oil and natural gas properties in the United States. We plan to explore for and develop crude oil and natural gas primarily in the onshore areas of the United States Gulf Coast. Our strategy is to build an energy portfolio that benefits from: · the maturing of new petroleum technologies, such as seismic interpretation; · the expected increase of oil and gas prices; and · the availability of short “outsteps” in the same play as previously-discovered hydrocarbons. We have acquired prospects that benefit from state-of-the-art 3-D seismic data interpretation. In addition, we are actively seeking to acquire other prospects, although we currently do not have any contracts or commitments for other prospects. We employ and leverage industry technology, engineering, and operating talent. We may, from time to time, participate in high-value or fast-payback plays for short-term strategic reasons. We outsource lower value activities so that we can focus our efforts on the earliest part of the value chain while leveraging outstanding talent and strategic partnerships to execute our strategy. We believe this approach will allow us to grow our business through rapid identification, evaluation and acquisition of high-value prospects, while enabling it to use specialized industry talent and keep overhead costs to a minimum. We believe this strategy will result in significant growth in our reserves, production and financial strength. Competitors Oil and gas exploration and acquisition of undeveloped properties is a highly competitive and speculative business. We compete with a number of other companies, including major oil companies and other independent operators which are more experienced and which have greater financial resources. Such companies may be able to pay more for prospective oil and gas properties. Additionally, such companies may be able to evaluate, bid for and purchase a greater number of properties and prospects than our financial and human resources permit. We do not hold a significant competitive position in the oil and gas industry. Governmental Regulations Our operations are subject to various types of regulation at the federal, state and local levels. Such regulation includes requiring permits for the drilling of wells; maintaining bonding requirements in order to drill or operate wells; implementing spill prevention plans; submitting notification and receiving permits relating to the presence, use and release of certain materials incidental to oil and gas operations; and regulating the location of wells, the method of drilling and casing wells, the use, transportation, storage and disposal of fluids and materials used in connection with drilling and production activities, surface usage and the restoration of properties upon which wells have been drilled, the plugging and abandoning of wells and the transporting of production. Our operations are also subject to various conservation matters, including the regulation of the size of drilling and spacing units or proration units, the number of wells which may be drilled in a unit, and the unitization or pooling of oil and gas properties. In this regard, some states allow the forced pooling or integration of tracts to facilitate exploration while other states rely on voluntary pooling of lands and leases, which may make it more difficult to develop oil and gas properties. In addition, state conservation laws establish maximum rates of production from oil and gas wells, generally limit the venting or flaring of gas, and impose certain requirements regarding the ratable purchase of production. The effect of these regulations is to limit the amounts of oil and gas we may be able to produce from our wells and to limit the number of wells or the locations at which we may be able to drill. 5 Table and Contents Our business is affected by numerous laws and regulations, including energy, environmental, conservation, tax and other laws and regulations relating to the oil and gas industry. We plan to develop internal procedures and policies to ensure that our operations are conducted in full and substantial environmental regulatory compliance. Failure to comply with any laws and regulations may result in the assessment of administrative, civil and criminal penalties, the imposition of injunctive relief or both. Moreover, changes in any of these laws and regulations could have a material adverse effect on business. In view of the many uncertainties with respect to current and future laws and regulations, including their applicability to us, we cannot predict the overall effect of such laws and regulations on our future operations. We believe that our operations comply in all material respects with applicable laws and regulations and that the existence and enforcement of such laws and regulations have no more restrictive an effect on our operations than on other similar companies in the energy industry. We do not anticipate any material capital expenditures to comply with federal and state environmental requirements. Environmental Operations on properties in which we have an interest are subject to extensive federal, state and local environmental laws that regulate the discharge or disposal of materials or substances into the environment and otherwise are intended to protect the environment. Numerous governmental agencies issue rules and regulations to implement and enforce such laws, which are often difficult and costly to comply with and which carry substantial administrative, civil and criminal penalties and in some cases injunctive relief for failure to comply. Some laws, rules and regulations relating to the protection of the environment may, in certain circumstances, impose “strict liability” for environmental contamination. These laws render a person or company liable for environmental and natural resource damages, cleanup costs and, in the case of oil spills in certain states, consequential damages without regard to negligence or fault. Other laws, rules and regulations may require the rate of oil and gas production to be below the economically optimal rate or may even prohibit exploration or production activities in environmentally sensitive areas. In addition, state laws often require some form of remedial action, such as closure of inactive pits and plugging of abandoned wells, to prevent pollution from former or suspended operations. Legislation has been proposed in the past and continues to be evaluated in Congress from time to time that would reclassify certain oil and gas exploration and production wastes as “hazardous wastes.” This reclassification would make these wastes subject to much more stringent storage, treatment, disposal and clean-up requirements, which could have a significant adverse impact on operating costs. Initiatives to further regulate the disposal of oil and gas wastes are also proposed in certain states from time to time and may include initiatives at the county and municipal government levels. These various initiatives could have a similar adverse impact on operating costs. The regulatory burden of environmental laws and regulations increases our cost and risk of doing business and consequently affects our profitability. The federal Comprehensive Environmental Response, Compensation and Liability Act, or CERCLA, also known as the “Superfund” law, imposes liability, without regard to fault, on certain classes of persons with respect to the release of a “hazardous substance” into the environment. These persons include the current or prior owner or operator of the disposal site or sites where the release occurred and companies that transported, disposed or arranged for the transport or disposal of the hazardous substances found at the site. Persons who are or were responsible for releases of hazardous substances under CERCLA may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for the federal or state government to pursue such claims. 6 Table and Contents It is also not uncommon for neighboring landowners and other third parties to file claims for personal injury or property or natural resource damages allegedly caused by the hazardous substances released into the environment. Under CERCLA, certain oil and gas materials and products are, by definition, excluded from the term “hazardous substances.” At least two federal courts have held that certain wastes associated with the production of crude oil may be classified as hazardous substances under CERCLA. Similarly, under the federal Resource, Conservation and Recovery Act, or RCRA, which governs the generation, treatment, storage and disposal of “solid wastes” and “hazardous wastes,” certain oil and gas materials and wastes are exempt from the definition of “hazardous wastes.” This exemption continues to be subject to judicial interpretation and increasingly stringent state interpretation. During the normal course of operations on properties in which we have an interest, exempt and non-exempt wastes, including hazardous wastes, that are subject to RCRA and comparable state statutes and implementing regulations are generated or have been generated in the past. The federal Environmental Protection Agency and various state agencies continue to promulgate regulations that limit the disposal and permitting options for certain hazardous and non-hazardous wastes. We believe that the operators of the properties in which we have an interest are in substantial compliance with applicable laws, rules and regulations relating to the control of air emissions at all facilities on those properties. Although we maintain insurance against some, but not all, of the risks described above, including insuring the costs of clean-up operations, public liability and physical damage, our insurance may not be adequate to cover all such costs, that the insurance will continue to be available in the future or that the insurance will be available at premium levels that justify our purchase. The occurrence of a significant event not fully insured or indemnified against could have a material adverse effect on our financial condition and operations. Compliance with environmental requirements, including financial assurance requirements and the costs associated with the cleanup of any spill, could have a material adverse effect on our capital expenditures, earnings or competitive position. We do believe, however, that our operators are in substantial compliance with current applicable environmental laws and regulations. Nevertheless, changes in environmental laws have the potential to adversely affect operations. At this time, we have no plans to make any material capital expenditures for environmental control facilities. Employees As of June 30, 2007, we had three full time employees, including our President, Chief Executive Officer and Treasurer, our Chief Financial Officer and Secretary and our Vice President of External Relations. The employment of our Sr. Vice President of Exploration terminated on June 6, 2007 and the employment of our Sr. Vice President of Development and Operations terminated June 12, 2007.The employment of our Vice President of External Relations terminated on August 21, 2007.We consider our relations with our employees to be good. Our Properties As of June 30, 2007, we owned or had the right to acquire working interests in the following oil and gas prospects in the United States onshore Gulf Coast region. 7 Table and Contents Acom A-6 Prospect We have 25% of the working interest, which is equal to an 18.75% net revenue interest, in the Acom A-6 Prospect, which is located in Chambers County, Texas. Kerr-McGee Oil & Gas Onshore LP, d/b/a KMOG Onshore LP is the operator of the prospect and holds the remainder of the working interest. Drilling of this prospect commenced production in August 2005 and was completed in October 2005. The Acom A-6 currently holds proved reserves and is producing oil and gas. Crimson Bayou Prospect We had the right to earn 25% of the working interest, which is equal to a 17.88% net revenue interest, in the test well before payout and 20% of the working interest, which is equal to a 14.3% net revenue interest, after payout in the Crimson Bayou Prospect, which is located in Iberville Parish, Louisiana. Range Production L, L.P. was the operator of the prospect and would have held the remainder of the working interest.Drilling of the first test well on the prospect was expected to commence in 2007. We have decided not to pursue this prospect and we were refunded our investment of $115,724. Barnett Shale Property We hold 12.5% of the working interest, which is equal to a 9.38% net revenue interest before payout and 10% of the working interest, which is equal to a 7.5% net revenue interest after payout, in three wells located in the Barnett Shale trend in Greater Fort Worth Basin, Texas. Rife Energy Operating, Inc. is the operator of the prospect and holds a majority of the remaining working interest. All three wells have been drilled. One well has been completed and is producing oil and gas.The other two wells were drilled and were non-commercial.The leases expired and we recorded abandonment expense of $348,200 during the fiscal year ending June 30, 2007.We also recorded a write down of the underlying value of the producing well to zero as the reserve value was substantially lower than the asset net book value of $201,332. Sherburne Prospect On May 5, 2006 we entered into a participation agreement to drill the Sherburne Field Development prospect, located in Pointe Coupee Parish, Louisiana. Under the terms of the agreement, we will pay 15% of the drilling, testing and completion costs. Upon completion, we will earn a 15% working interest in the well before payout and an 11.25% working interest in the well after payout. Drilling operations commenced in August 2006 and were finished in September 2006. Multiple gas zones were detected. The commercial viability of the gas zones were tested in October 2006. The Sherburne Prospect is currently unproved. We do not believe the operator will develop this prospect due to the lack of commercial viability of the gas zones and we recorded a write down of the asset to zero totalling $172,740. Ignis Barnett Shale Joint Venture On November 15, 2006, we entered into a joint venture with affiliates of Silver Point Capital, L.P. through a limited liability company named Ignis Barnett Shale, LLC. The joint venture acquired 45% of the interests in the acreage, oil and natural gas producing properties and natural gas gathering and treating system located in the St. Jo Ridge Field in the North Texas Fort Worth Basin then held by W.B. Osborn Oil & Gas Operations, Ltd. and St. Jo Pipeline, Limited. The purchase price for the acquisition was $17,600,000, subject to certain adjustments, plus $850,000 payable by Ignis Barnett Shale in thirty-six monthly installments of $23,611, beginning one month after closing. In addition, Ignis Barnett Shale agreed to fund additional lease acquisitions up to a total of $5,000,000 for a period of two years. Under the terms of Ignis Barnett Shale’s operating agreement, we agreed to manage the day-to-day operations of Ignis Barnett Shale and the Silver Point affiliates agreed to fund 100% of the purchase price of the transaction and 100% of future acreage acquisitions and development costs of Ignis Barnett Shale to the extent approved by Silver Point. Ignis Barnett Shale’s budget, its operating plan, financial and hedging arrangements, if any, and generally all other material decisions affecting Ignis Barnett Shale are subject to the approval of Silver Point. We assigned our intellectual property directly related to the Ignis Barnet Shale all of our intellectual property related to the joint venture and its activities. Distributions from Ignis Barnett Shale will be made when and if declared by Silver Point as follows: 8 Table and Contents (i) To the Silver Point affiliates pro rata until the Silver Point affiliates have received an amount equal to their aggregate capital contributions; then (ii) 100% to the Silver Point affiliates pro rata until they have received an amount representing a rate of return equal to 12%, compounded annually, on their aggregate capital contributions; then (iii) 100% to us until the amount distributed to us under this clause (iii) equals 12.5% of all amounts distributed pursuant to clauses (ii) and (iii); then (iv) 87.5% to the Silver Point affiliates pro rata and 12.5% to us until the amount distributed to the Silver Point affiliates represents a return equal to 20%, compounded annually, on their aggregate capital contributions; then (v) 100% to us until the amount distributed to us under clauses (iii), (iv), and (v) equals 20% of all amounts distributed pursuant to clauses (ii), (iii), (iv), and (v); then (vi) 80% to the Silver Point affiliates pro rata and 20% to us until the amount distributed to the Silver Point affiliates represents a return equal to 30%, compounded annually, on their aggregate capital contributions; then (vii) 100% to us until the amount distributed to us under clauses (iii), (iv), (v), (vi), and (vii) equals 25% of all amounts distributed pursuant to clauses (ii), (iii), (iv), (v), (vi), and (vii); then (viii) 75% to the Silver Point affiliates pro rata and 25% to us until the amount distributed to the Silver Point affiliates represents a return equal to 60%, compounded annually, on their aggregate capital contributions; then (ix) 50% to the Silver Point affiliates pro rata and 50% to us. Ignis Barnett Shale’s operating agreement also provides that Silver Point may remove us as a member and our interest in the joint venture will be forfeited if we provide them with “cause” or if we enter bankruptcy. Generally, Silver Point will have “cause” to remove us from the joint venture if: • we or any of our officers or significant employees or consultants: (i) commits a felony or crime of moral turpitude; (ii) commits fraud, bad faith or gross negligence in performance of their duties to the joint venture; or (iii) commits a material breach of the joint venture agreement; • we attempt to transfer out interest in the joint venture in violation of the operating agreement; or • if we fire or terminate our consulting relationships with MichaelPiazza, FredStein or EricHanlon. If we lose the services of Mr. Piazza, Mr. Stein or Mr. Hanlon because they have quit, died or become disabled, and we are unable to find a replacement to Silver Point’s reasonable satisfaction, then our distributions from the joint venture will be reduced as follows: Years of service prior to termination Name < 1 1-2 2-3 > 3 Mike Piazza 25% 20% 15% 5% Eric Hanlon 20% 15% 10% 5% Fred Stein 30% 25% 20% 5% The operating agreement provides that Silver Point will have a right of first offer on any debt or equity financing we undertake prior to November 15, 2008, subject to similar rights we previously granted to Cornell Capital. We also agreed not to make any additional investments in parts of three North Texas counties, the area of mutual interest that Ignis Barnett Shale established with W.B. Osborn Oil & Gas Operations, until the joint venture has satisfied its obligation to W.B. Osborn Oil & Gas Operations to purchase an additional $5 million of acreage. Thereafter, the joint venture will have a right of first offer on any future investment opportunity we desire to make in the area of mutual interest. If the joint venture does not exercise its right of first offer, we can pursue the opportunity, subject to some limitations during the first 18 months after the joint venture completes the $5 million additional investment with W.B. Osborn Oil & Gas Operations. If the joint venture exercises its right to pursue an opportunity, we will have the opportunity to co-invest up to 50% of such investment up to $10 million. 9 Table and Contents We charge a management fee to the partnership to handle day-to-day operations. For the year ended June 30, 2007, we recorded $142,500 in fees. Until such date the Company earns an equity interest in the Ignis Barnett Shale Partnership, we will not consolidate or record any transactions with regard to this partnership. Therefore no financial impact effects our financial statements as of June 30, 2007. Production The table below sets forth oil and natural gas production from our net interest in producing properties for each of its last two years. Oil (bbl) Gas (mcf) Oil (bbl) Gas (mcf) Production by State 2007 2007 2006 2006 Texas 14,846 44,248 5,348 19,540 Our oil and natural gas production is sold on the spot market and we do not have any production that is subject to firm commitment contracts.For the year ended June 30, 2007, purchases by Denbury Onshore, LLC represented 97% of our revenues.We believe that we would be able to locate an alternate customer in the event of the loss of this customer. Productive Wells The table below sets forth certain information regarding our ownership, as of June 30, 2007, of productive wells in the area indicated. Productive Wells Oil Gas State Gross Net Gross Net Texas 1 .25 1 .13 Drilling Activity We did not commence drilling activities during the fiscal year ended June 30, 2007. Reserves Please refer to unaudited Note9 in the accompanying audited financial statements for a summary of our reserves at June 30, 2007 and 2006. Acreage The following table sets forth the gross and net acres of developed and undeveloped oil and natural gas leases in which we had a working interest as of June 30, 2007. 10 Table and Contents Developed Undeveloped State Gross Net Gross Net Texas 500 120 - - Louisiana - Total 500 120 - - Office Lease We maintain our principal executive office at 7160 Dallas Parkway, Suite 380, Plano, Texas 75024. Our telephone number at that office is (972) 526-5250 and our facsimile number is (972) 526-5251. We entered into a 60 month lease effective May 1, 2007. Our current office space consists of approximately 5,200 square feet. Our lease payment is $10,404 per month for the first 25 months, $10,729.13 per month for months 26 through 49, and $10,054 per month for the remaining months. Utilities are expected to be $1,070 per month unless there is a rate adjustment. We paid a security deposit of $8,500 which is refundable upon expiration of the lease. We believe that our current office space and facilities are sufficient to meet our present needs and do not anticipate any difficulty securing alternative or additional space, as needed, on terms acceptable to us. Risk Factors Risks Relating to Our Business: We Have a History Of Losses Which May Continue, Which May Negatively Impact Our Ability to Achieve Our Business Objectives. We incurred a net income of $344,151 for our fiscal year ending June 30, 2007, and a net loss of $10,642,553 for the fiscal year ended June 30, 2006. We may not be able to achieve or sustain profitability on a quarterly or annual basis in the future. Our operations are subject to the risks and competition inherent in the establishment of a business enterprise. Our future operations may not be profitable. Revenues and profits, if any, will depend upon various factors, including whether we will be able to continue expansion of our revenue. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. Our Independent Auditors Have Expressed Substantial Doubt About Our Ability to Continue As a Going Concern, Which May Hinder Our Ability to Obtain Future Financing. In their report dated October 12, 2007, our independent auditors stated that our financial statements for the fiscal year ended June 30, 2007 were prepared assuming that we would continue as a going concern. Our ability to continue as a going concern is an issue raised as a result of recurring losses from operations, lack of sufficient working capital and our dependence on outside financing. We continue to experience net operating losses. Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loans and grants from various financial institutions where possible. Our continued net operating losses increase the difficulty in meeting such goals and such methods may not prove successful. We Have a Limited Operating History and if We are not Successful in Continuing to Grow Our Business, Then We may have to Scale Back or Even Cease Our Ongoing Business Operations. We have a limited history of revenues from operations and have limited tangible assets. We have yet to generate positive earnings and we may never operate profitably. We have a limited operating history and just recently emerged from the exploration stage and began producing oil and/or gas. Our success is significantly dependent on a successful acquisition, drilling, completion and production program. Our operations will be subject to all the risks inherent in the establishment of a new enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to locate recoverable reserves or operate on a profitable basis. We are not an established company and potential investors should be aware of the difficulties normally encountered by enterprises in the early stages of their development. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. 11 Table and Contents Because We Are Small and Do Not Have Much Capital, We May Have to Limit our Exploration and Development Activity Which May Result in a Loss of Your Investment. Because we are small and do not have much capital, we must limit our exploration and development activity. As such we may not be able to complete an exploration and development program that is as thorough as we would like. In that event, existing reserves may go undiscovered. Without finding reserves, we cannot generate revenues and you will lose your investment. If We Are Unable to Successfully Recruit Qualified Managerial and Field Personnel Having Experience in Oil and Gas Exploration, We May Not Be Able to Continue Our Operations. In order to successfully implement and manage our business plan, we will be dependent upon, among other things, successfully recruiting qualified managerial and field personnel having experience in the oil and gas exploration business. Our current management team does not have a lot of technical experience in the oil and gas field. Competition for qualified individuals is intense. We may not be able to find, attract and retain existing employees and we may not be able to find, attract and retain qualified personnel on acceptable terms. If we are unable to find, attract and retain qualified personnel with technical expertise, our business operations could be harmed. We Are Currently Dependent on Other Oil and Gas Operators for Operations on Our Prospects. All of our current operations are prospects in which we own a minority interest. As a result, the drilling and operations are conducted by other operators, upon which we are reliant for successful drilling and revenues. In addition, as a result of our dependence on others for operations on our properties, we do not have any control over the timing, cost or rate of development on such properties. As a result, drilling operations may not occur in a timely manner or take more time than we anticipate as well as resulting in higher expenses, The inability of these operators to adequately staff or conduct operations on these prospects could have a material adverse effect on our revenues and operating results. The Potential Profitability of Oil and Gas Ventures Depends Upon Factors Beyond Our Control. The potential profitability of oil and gas properties is dependent upon many factors beyond our control. For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls, or any combination of these and other factors, and respond to changes in domestic, international, political, social, and economic environments. Additionally, due to worldwide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project. These changes and events may materially affect our financial performance. Adverse weather conditions can also hinder drilling operations. A productive well may become uneconomic in the event water or other deleterious substances are encountered which impair or prevent the production of oil and/or gas from the well. In addition, production from any well may be unmarketable if it is impregnated with water or other deleterious substances. The marketability of oil and gas which may be acquired or discovered will be affected by numerous factors beyond our control. These factors include the proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection. These factors cannot be accurately predicted and the combination of these factors may result in us not receiving an adequate return on invested capital. 12 Table and Contents The Oil And Gas Industry Is Highly Competitive And There Is No Assurance That We Will Be Successful In Acquiring Leases. The oil and gas industry is intensely competitive. We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial and operational resources and staffs. Accordingly, there is a high degree of competition for desirable oil and gas leases, suitable properties for drilling operations and necessary drilling equipment, as well as for access to funds. We cannot predict if the necessary funds can be raised or that any projected work will be completed. The Marketability of Natural Resources Will be Affected by Numerous Factors Beyond Our Control Which May Result in Us not Receiving an Adequate Return on Invested Capital to be Profitable or Viable. The marketability of natural resources which may be acquired or discovered by us will be affected by numerous factors beyond our control. These factors include market fluctuations in oil and gas pricing and demand, the proximity and capacity of natural resource markets and processing equipment, governmental regulations, land tenure, land use, regulations concerning the importing and exporting of oil and gas and environmental protection regulations. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital to be profitable or viable. Oil and Gas Operations are Subject to Comprehensive Regulation Which May Cause Substantial Delays or Require Capital Outlays in Excess of Those Anticipated Causing an Adverse Effect on Our Company. Oil and gas operations are subject to federal, state, and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations are also subject to federal, state, and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received. Environmental standards imposed by federal or local authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date we have not been required to spend any material amount on compliance with environmental regulations. However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. Exploration and Production Activities are Subject to Environmental Regulations Which May Prevent or Delay the Commencement or Continuance of Our Operations. In general, our exploration and production activities are subject to federal, state and local laws and regulations relating to environmental quality and pollution control. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation. Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date. Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes. In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities. However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance. Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry.We believe that our operations comply, in all material respects, with all applicable environmental regulations. Our operating partners maintain insurance coverage customary to the industry; however, we are not fully insured against all possible environmental risks. 13 Table and Contents Exploratory Drilling Involves Many Risks and We May Become Liable for Pollution or Other Liabilities Which May Have an Adverse Effect on Our Financial Position. Drilling operations generally involve a high degree of risk. Hazards such as unusual or unexpected geological formations, power outages, labor disruptions, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labor, and other risks are involved. We may become subject to liability for pollution or hazards against which we cannot adequately insure or which we may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. Any Change to Government Regulation/Administrative Practices May Have a Negative Impact on Our Ability to Operate and Our Profitability. The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in the United States or any other jurisdiction, may be changed, applied or interpreted in a manner which will fundamentally alter our ability to carry on our business. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate and/or our profitably. Risk relating to our financial statements for material weakness in controls Our Chief Executive Officer and Chief Financial Officer evaluated the effectiveness of our disclosure controls and procedures pursuant to Rule 13a-15 under the Exchange Act as of the end of the period covered by this report.Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) were not effective as of June 30, 2007. Our management has identified a material weakness in our internal control over financial reporting, as defined in the standards by the Public Company Accounting Oversight Board.The area of material weakness identified in our internal control over financial reporting is the lack of an adequate complement of staff to address technical accounting issues.We intend to hire additional qualified staff to address this weakness. Inability to correct the material weakness may have a material adverse effect on our compliance with financial reporting. 14 Table and Contents Risks Relating to Our Current Financing Arrangement: The Continuously Adjustable Conversion Price Feature of Our Secured Convertible Debentures Could Require Us to Issue a Substantially Greater Number of Shares, Which Will Cause Dilution to Our Existing Stockholders. Our obligation to issue shares upon conversion of our secured convertible debentures is essentially limitless.The number of shares of common stock issuable upon conversion of our secured convertible debentures will increase if the market price of our stock declines, which will cause dilution to our existing stockholders. The Continuously Adjustable Conversion Price Feature of Our Secured Convertible Debentures May Encourage Investors to Make Short Sales in Our Common Stock, Which Could Have a Depressive Effect on the Price of Our Common Stock. The secured convertible debentures are convertible into shares of our common stock at a 6% discount to the trading price of the common stock prior to the conversion. The downward pressure on the price of the common stock as the selling stockholder converts and sells material amounts of common stock could encourage short sales by investors. Short sales by investors could place further downward pressure on the price of the common stock. The selling stockholder could sell common stock into the market in anticipation of covering the short sale by converting their securities, which could cause the further downward pressure on the stock price. In addition, not only the sale of shares issued upon conversion of secured convertible debentures, but also the mere perception that these sales could occur, may adversely affect the market price of the common stock. The Issuance of Shares Upon Conversion of the Secured Convertible Debentures and Exercise of Outstanding Warrants May Cause Immediate and Substantial Dilution to Our Existing Stockholders. The issuance of shares upon conversion of the secured convertible debentures and exercise of warrants may result in substantial dilution to the interests of other stockholders since the selling stockholder may ultimately convert and sell the full amount issuable on conversion. Although the holder of our secured convertible debentures and related warrants, Cornell Capital Partners, LP, may not convert their secured convertible debentures if such conversion would cause them to own more than 4.99% of our outstanding common stock, this restriction does not prevent Cornell Capital Partners, LP from converting and/or exercising some of their holdings and then converting the rest of their holdings. In this way, Cornell Capital Partners, LP could sell more than their limit while never holding more than this limit. There is no upper limit on the number of shares that may be issued upon conversion of the secured convertible debentures which will have the effect of further diluting the proportionate equity interest and voting power of holders of our common stock. If we are Required for any Reason to Repay Our Outstanding Secured Convertible Debentures, We Would be Required to Deplete Our Working Capital, if Available, or Raise Additional Funds. Our Failure to Repay the Convertible Debentures, if Required, Could Result in Legal Action Against us, Which Could Require the Sale of Substantial Assets. In January 2006, we entered into a securities purchase agreement, as amended and restated, for the sale of $5,000,000 principal amount of secured convertible debentures. The secured convertible debentures are due and payable, with 7% interest, three years from the date of issuance, unless sooner converted into shares of our common stock. Any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, breach of any covenant, representation or warranty in the securities purchase agreement, as amended and restated, or related secured convertible debentures, the assignment or appointment of a receiver to control a substantial part of our property or business, the filing of a money judgment, writ or similar process against us in excess of $50,000, the commencement of a bankruptcy, insolvency, reorganization or liquidation proceeding against us and the delisting of our common stock could require the early repayment of the secured convertible debentures, including default interest rate on the outstanding principal balance of the secured convertible debentures if the default is not cured with the specified grace period. We anticipate that the full amount of the secured convertible debentures will be converted into shares of our common stock, in accordance with the terms of the secured convertible debentures. If we were required to repay the secured convertible debentures, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the secured convertible debentures when required, the debenture holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. 15 Table and Contents If an Event of Default Occurs under the Second Amended and Restated Securities Purchase Agreement, Secured Convertible Debentures or Security Agreements, the Investor Could Take Possession of all Our Goods, Inventory, Contractual Rights and General Intangibles, Receivables, Documents, Instruments, Chattel Paper, and Intellectual Property. In connection with the securities purchase agreement, as amended and restated, we executed a security agreement in favor of the investor granting it a first priority security interest in all of our goods, inventory, contractual rights and general intangibles, receivables, documents, instruments, chattel paper, and intellectual property. The security agreement states that if an event of default occurs under the securities purchase agreement, as amended and restated, secured convertible debentures or security agreement, the investor has the right to take possession of the collateral, to operate our business using the collateral, and has the right to assign, sell, lease or otherwise dispose of and deliver all or any part of the collateral, at public or private sale or otherwise to satisfy our obligations under these agreements. Risks Relating to Our Common Stock: There Are a Large Number of Shares Underlying Our Outstanding Convertible Securities and Warrants That May be Available for Future Sale and the Sale of These Shares May Depress the Market Price of Our Common Stock. As of June 30, 2007, we had 53,255,338, net of 18,250,000 shares held in escrow related to our loan agreement with Cornell Capital Partners, L.P.,shares of common stock issued and outstanding, secured convertible debentures issued and outstanding that may be converted into 65,026,596 shares of common stock based on the market price of our common stock on September 25, 2007, and outstanding warrants to purchase 15,613,333 shares of common stock. All of the shares that we are registering hereunder that are issued to the selling stockholders or issuable to the selling stockholders upon conversion of the secured convertible debentures or upon exercise of its warrants may be sold without restriction upon the effectiveness of this registration statement. The sale of these shares may adversely affect the market price of our common stock. If We Fail to Remain Current in Our Reporting Requirements, We Could be Removed From the OTC Bulletin Board Which Would Limit the Ability of Broker-Dealers to Sell Our Securities and the Ability of Stockholders to Sell Their Securities in the Secondary Market. Companies trading on the OTC Bulletin Board, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13 or 15(d), in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Our Common Stock is Subject to the “Penny Stock” Rules of the SEC and the Trading Market in Our Securities is Limited, Which Makes Transactions in Our Stock Cumbersome and May Reduce the Value of an Investment in Our Stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: 16 Table and Contents • that a broker or dealer approve a person’s account for transactions in penny stocks; and • the broker or dealer receive from the investor a written agreement to the transaction, settingforth the identity and quantity of the penny stock to be purchased. In order to approve a person’s account for transactions in penny stocks, the broker or dealer must: • obtain financial information and investment experience objectives of the person; and • make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: • sets forth the basis on which the broker or dealer made the suitability determination; and • that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Glossary Of Selected Oil and Natural Gas Terms “3D” or “3D SEISMIC.” An exploration method of sending energy waves or sound waves into the earth and recording the wave reflections to indicate the type, size, shape, and depth of subsurface rock formations. 3D seismic provides three-dimensional pictures. “Bbl.” One stock tank barrel, or 42 U.S. gallons liquid volume, used herein in reference to crude oil or other liquid hydrocarbons. “BOE.” Barrels of oil equivalent. BTU equivalent of six thousand cubic feet (Mcf) of natural gas which is equal to the BTU equivalent of one barrel of oil. “BTU.” British Thermal Unit. “DEVELOPMENT WELL” A well drilled within the proved boundaries of an oil or natural gas reservoir with the intention of completing the stratigraphic horizon known to be productive. “DISCOUNTED PRESENT VALUE.” The present value of proved reserves is an estimate of the discounted future net cash flows from each property at the specified date, or as otherwise indicated. Net cash flow is defined as net revenues, after deducting production and ad valorem taxes, less future capital costs and operating expenses, but before deducting federal income taxes. The future net cash flows have been discounted at an annual rate of 10% to determine their “present value.” The present value is shown to indicate the effect of time on the value of the revenue stream and should not be construed as being the fair market value of the properties. In accordance with Securities and Exchange Commission rules, estimates have been made using constant oil and natural gas prices and operating costs at the specified date, or as otherwise indicated. “DRY HOLE.” A development or exploratory well found to be incapable of producing either oil or natural gas in sufficient quantities to justify completion as an oil or natural gas well. 17 Table and Contents “EXPLORATORY WELL” A well drilled to find and produce oil or natural gas in an unproved area, to find a new reservoir in a field previously found to be productive of oil or natural gas in another reservoir, or to extend a known reservoir. “GROSS ACRES” or “GROSS WELLS.” The total number of acres or wells, as the case may be, in which a working or any type of royalty interest is owned. “Mcf.” One thousand cubic feet of natural gas. “NET ACRES.” or “NET WELLS.” The sum of the fractional working or any type of royalty interests owned in gross acres or gross wells, as applicable. “PRODUCING WELL” or “PRODUCTIVE WELL.”A well that is capable of producing oil or natural gas in economic quantities. “PROVED DEVELOPED RESERVES.” The oil and natural gas reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery should be included as “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “PROVED RESERVES.” The estimated quantities of crude oil, natural gas and natural gas liquids that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. “PROVED UNDEVELOPED RESERVES.” The oil and natural gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units can be claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Under no circumstances should estimates for proved undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery techniques is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir. “STANDARDIZED MEASURE.” Under the Standardized Measure, future cash flows are estimated by applying year-end prices, adjusted for fixed and determinable changes, to the estimated future production of year-end proved reserves. Future cash inflows are reduced by estimated future production and development costs based on period-end costs to determine pretax cash inflows. Future income taxes are computed by applying the statutory tax rate to the excess inflows over a company’s tax basis in the associated properties. Tax credits, net operating loss carryforwards and permanent differences also are considered in the future tax calculation. Future net cash inflows after income taxes are discounted using a 10% annual discount rate to arrive at the Standardized Measure. “WORKING INTEREST.” The operating interest (not necessarily as operator) that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production, subject to all royalties, overriding royalties and other burdens, and to all exploration, development and operational costs including all risks in connection therewith. 18 Table and Contents ITEM 3. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of our security holders during the fourth quarter of our fiscal year ended June 30, 2007. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION Our common stock trades on the National Association of Securities Dealers' Over-The-Counter Bulletin Board under the symbol IGPG". The following table sets forth the quarterly high and low bid information for our common stock as reported by the National Association of Securities Dealers' Over-The-Counter Bulletin Board for the periods indicated below. The over-the-counter quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Fiscal Year 2007 Fiscal Year 2006 High Low High Low First Quarter $ 0.34 $ 0.23 $ 2.88 $ 0.98 Second Quarter $ 0.15 $ 0.12 $ 2.73 $ 0.65 Third Quarter $ 0.18 $ 0.17 $ 1.63 $ 0.65 Fourth Quarter $ 0.10 $ 0.09 $ 1.24 $ 0.37 HOLDERS As of September 25, 2007, we had approximately 52 holders of our common stock. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. The transfer agent of our common stock is Empire Stock Transfer, Inc., 2470 St. Rose Parkway, Suite 304, Henderson, Nevada 89074. DIVIDENDS We have not paid cash dividends on our stock and we do not anticipate paying any cash dividends thereon in the foreseeable future. By the terms of our agreements with Cornell Capital Partners, LP, we are required to obtain the prior written consent of Cornell Capital Partners, LP prior to paying dividends or redeeming shares of our stock while the secured convertible debentures owed to Cornell Capital Partners, LP are outstanding. Any future determination to pay cash dividends will be at the discretion of our Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as our Board of Directors deems relevant. 19 Table and Contents RECENT SALES OF UNREGISTERED SECURITIES During our fiscal year ending June 30, 2007, we issued the following equity securities in transactions exempt from the registration requirements under the Securities Act of 1933, as amended, that were not disclosed previously in Current Reports on Form 8-K or Quarterly Reports on Form 10-QSB. On January 19, 2007, we issued 60,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. These shares were valued at $15,600 or $0.26 per share, the fair market value of the common stock at April 30, 2006, the date the shares were issuable. On January 29, 2007, we issued 75,000 shares of common stock to Patty Dickerson for services to us as an officer. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $16,500 or $0.22 per share, the fair market value of the common stock at the date of grant. On January 29, 2007, we issued 25,000 shares of common stock to Geoff Evett for services to us as a director. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $5,500 or $0.22 per share, the fair market value of the common stock at the date of grant. On January 29, 2007, we issued 25,000 shares of common stock to Roger Leopard for services to us as a director. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $5,500 or $0.22 per share, the fair market value of the common stock at the date of grant. On February 6, 2007, we issued 153,125 shares of common stock to our advisors for services to us as advisors. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $33,688 or $0.22 per share, the fair market value of the common stock at the date of grant. On February 6, 2007, we issued 30,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. These shares were valued at $6,600 or $0.22 per share, the fair market value of the common stock at April 30, 2006, the date the shares were issuable. On March 5, 2007, we issued 30,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. These shares were valued at $5,400 or $0.18 per share, the fair market value of the common stock at April 30, 2006, the date the shares were issuable. On April 3, 2007, we issued 30,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. These shares were valued at $5,100 or $0.17 per share, the fair market value of the common stock at April 30, 2006, the date the shares were issuable. On April 3, 2007, we issued 170,000 shares of common stock to Mike Glynn for services to us as an officer. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $28,900 or $0.17 per share, the fair market value of the common stock at the date of grant. On May 14, 2007 we issued 500,000 shares of common stock to Michael Piazza for services to us as a CEO. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $75,000 or $0.15 per share, the fair market value of the common stock at the date the shares were issuable. 20 Table and Contents On May 21 2007, we issued 170,000 shares of common stock to Shawn Clift for services to us as an officer. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $25,500 or $0.15 per share, the fair market value of the common stock at the date of grant. On May 29, 2007, we issued 30,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. These shares were valued at $3,900 or $0.13 per share, the fair market value of the common stock at April 30, 2006, the date the shares were issuable. On June 12, 2007, we issued 354,610 shares of common stock to Cornell Capital Partners, LP upon conversion of a portion of their Convertible Debenture Agreement.This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $35,000 or $0.0987 per share, the fair market value of the common stock at the date of conversion. On June 18, 2007, we issued 75,000 shares of common stock to Patty Dickerson for services to us as an officer. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. No underwriters were used. These shares were valued at $7,500 or $0.10 per share, the fair market value of the common stock at the date of grant. On June 27, 2007, we issued 30,000 shares of common stock to Eric Hanlon for services to us as a consultant. This issuance is considered exempt pursuant to Rule 506 and/or Section 4(2) of the Securities Act. These shares were valued at $2,700 or $0.09 per share, the fair market value of the common stock at April 30, 2006, the date the shares were issuable. ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion should be read in conjunction with our Financial Statements, and respective notes thereto, included elsewhere herein.The information below should not be construed to imply that the results discussed herein will necessarily continue into the future or that any conclusion reached herein will necessarily be indicative of actual operating results in the future.You should read the following discussion and analysis of our financial condition and results of operations together with our financial statements and related notes appearing elsewhere in this annual report. This discussion and analysis contains forward−looking statements that involve risks, uncertainties and assumptions. Our actual results may differ materially from those anticipated in these forward−looking statements as a result of many factors. The information below should not be construed to imply that the results discussed in this report will necessarily continue into the future or that any conclusion reached in this report will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. · Management of portfolio risk; and · Direction of critical reservoir management and production operations activities. RESULTS OF OPERATIONS Total revenue recorded in this period is $1,410,448. Revenue increased $857,182 of which $1,267,948 was from oil and natural gas sales compared to the prior year of $553,266. In addition we recorded management fees totaling $142,500 under the Ignis Barnett Shale, LLC services agreement.The increase in oil and natural gas sales was partially attributed to greater production and higher product prices.The production increase of 13.2 BOE from9.0 BOE to 22.2 BOE was primarily due to twelve months of production versus nine months of production compared to the prior year for the Acom A-6 well in Chambers County, Texas and the three months of production for the Inglish Sisters #3 well in Cooke County, Texas.Oil prices increased from an average of $61.70 to $63.08 or 179% and gas prices fell slightly from $8.18 to $7.49 or $0.69. 21 Table and Contents Twelve Months Ended Twelve Months Ended 6/30/2007 6/30/2006 Operating revenues $ 1,267,948 $ 553,266 Sales Condensate (Mbbls) 14.8 5.6 Natural Gas (MMcf) 44.2 20.5 Total (MBOE) 22.2 9.0 Average price Condensate ($/Bbl) $ 63.08 $ 61.70 Natural Gas ($/Mcf) $ 7.49 $ 8.18 Production expenses increased approximately 213% to $89,041 compared to $28,466 in the prior year.The increase is partially due to twelve months of lease operating expense in the current year versus nine months of operating expense for the Acom A-6 well in Chambers County, Texas and three months of operating expense for the Inglish Sisters #3 well in Cooke County, Texas compared to the prior year.The increase in operating expense partially increased from remedial repairs and maintenance of the wells. The Acom A-6 well averaged approximately $2,000 per month and the Ingish Sisters #3 averaged approximately $500 per month to operate during this fiscal year ended June 30, 2007. We incurred exploration expense of $825,737 compared to $5,087,350 in the comparative year as a result of two dry holes in the prior year. We wrote down the Barnett Shalenon-producing wellsby $348,200, the Ingish Sisters #3 well by $201,332, and the Sherburne prospect by $172,740. The write down of the Barnett Shale prospect was a result of two non-commercial wells drilled and the leases expired in this period. The write down of the Inglish Sisters #3 well was due to the underlying value of the asset on the books was below the reserve value.We wrote down the Sherburne prospect as we believe this prospect will not be further developed due to the lack of commercial viability of the gas zones. Depletion expense increased from $546,146 to $835,879 or $289,733 for the comparative periods primarily a result of twelve months of depletion expense in the current year compared to nine months of depletion expense for the Acom A-6 well and three months of depletion for the Inglish Sister #3 well.Also the estimated life for the Inglish Sisters #3 well was reduced from approximately 12 years to approximately 1.3 years resulting in higher depletion expense for the year ended June 30, 2007. General and administrative expenses decreased from $4,103,850 to $2,706,428 or 34% primarily resulting from stock issued to management and advisors in the prior year totaling $1,953,591. Other areas of a decrease in expense are advertising, investor relations, and legal expense.We accrued expense of $161,528 for expenses incurred by our Board members related to financing opportunities. Total non-cash expense in the current year is $617,890 for common stock issued to management and advisors. We incurred interest expense of $1,757,336 for the year ended June 30, 2007 compared to the prior year ended June 30, 2006 of $276,035 resulting primarily from accrued liquidated damages under the Cornell Capital Partners, LP Convertible Debenture Agreement for non-registration of the transaction as of June 30, 2007 in the amount of $1,000,000.Interest expense on the loan fees and note payable in the current year was $557,673 and interest expense recorded for the ratable portion of debt discount for debt conversion in the amount of $110,000.We recorded a gain on the valuation of derivatives of $5,127,252 compared to $1,123,537 or $4,003,715 increase compared to the prior year.We recorded a larger gain in the fiscal year ended 2007 compared to the fiscal year ended 2006 based on the marked-to-market of our derivatives.Due to the decrease in our common stock price and the decrease in the remaining term our liability decreased.We use the Black-Scholes method to account for the mark-to-market valuation except for the convertible debenture that requires we pay cash in lieu of shares for the portiongreater than 4.99% is valued using the cash premium method. 22 Table and Contents Net income increased from a net loss in the prior year of $10,642,553 to net income of $344,151in this fiscal year.The increase is attributable to an increase in revenues of $857,182 and a decrease in operating expense of $5,389,984.The decrease in operating expense is largely due to the decrease in exploration expense of $4,261,613.Other income increased due to the gain recorded on derivatives offset by an increase in interest expense.Income per share moved from a loss of $0.22 to positive $0.01 based on the average number of common shares outstanding in the respective periods. LIQUIDITY AND CAPITAL RESOURCES For the year ended June 30, 2007, we generated a net cash flow deficit from operating activities of $1,456,637. Cash used in investing activities was zero. Cash provided by financing activities totaled $900,000 which resulted from a promissory note we amended with Petrofinanz. We expect continued capital expenditures through the end of calendar year 2007, contingent upon raising capital. These anticipated expenditures are for seismic data acquisitions, land and drilling rights acquisitions, drilling programs, overhead and working capital purposes.If current market conditions and production levels of our existing oil and natural gas continues we have sufficient funds to conduct our operations for a limited amount of time which includes no significant capital expenditures, We anticipate that we will need external funding to continue our planned operations for the next 12 months. Additional financing may not be available in amounts or on terms acceptable to us, if at all. If we are unable to secure additional capital, we will be forced to either slow or cease operations. We presently do not have any available credit, bank financing or other external sources of liquidity. Due to our brief history and historical operating losses, our operations have not been a sufficient source of liquidity. We will need to obtain additional capital in order to expand operations and become profitable. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. We may not be successful in obtaining additional funding. We will still need additional investments in order to continue operations to achieve cash flow break-even. Additional investments are being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail or cease our operations. In their report dated October12, 2007, our independent auditors stated that our financial statements for the fiscal year ended June 30, 2007 were prepared assuming that we would continue as a going concern. Our ability to continue as a going concern is an issue raised as a result of recurring losses from operations, lack of sufficient working capital and our dependence on outside financing. We continue to experience net operating losses. Our ability to continue as a going concern is subject to our ability to generate a profit and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loans and grants from various financial institutions where possible. Our continued net operating losses increase the difficulty in meeting such goals and such methods may not prove successful. 23 Table and Contents To obtain funding for our ongoing operations, we entered into a securities purchase agreement with Cornell Capital Partners, LP, an accredited investor, on January 5, 2006 and amended and restated on February 9, 2006 and April 28, 2006, for the sale of $5,000,000 in secured convertible debentures and 12,000,000 warrants. Cornell Capital provided us with an aggregate of $5,000,000 as follows: $2,500,000 was disbursed on January 5, 2006; $1,500,000 was disbursed on February 9, 2006; and $1,000,000 was disbursed on April 28, 2006 Out of the $5 million in gross proceeds that we received from Cornell Capital upon issuance of all the secured convertible debentures, the following fees payable in cash were deducted or paid in connection with the transaction: · $400,000 fee payable to Yorkville Advisors LLC, the general partner of Cornell Capital; · $15,000 structuring fee payable to Yorkville Advisors LLC, the general partner of Cornell Capital; · $5,000 due diligence fee payable to Cornell Capital; and · $250,000 placement agent fee payable to Stonegate Securities, Inc. · $65,000 other professional fees paid at closing Thus, we received total net proceeds of $4,265,000 from the issuance of secured convertible debentures to Cornell Capital. In connection with the issuance of secured convertible debentures to Cornell Capital, we were required under our placement agency agreement with Stonegate Securities, Inc. to issue to affiliates of Stonegate 75,000 shares of our common stock and 5-year warrants to purchase 400,000 shares of our common stock at an exercise price of $1.25. The secured convertible debentures bear interest at 7%, mature three years from the date of issuance, and are convertible into our common stock, at the selling stockholder’s option, at the lower of (i) $0.93 or (ii) 94% of the lowest volume weighted average prices of our common stock, as quoted by Bloomberg, LP, during the 30 trading days immediately preceding the date of conversion. Accordingly, there is no limit on the number of shares into which the secured convertible debentures may be converted. As of June 30, 2007, the lowest intraday trading price for our common stock during the preceding 30 trading days as quoted by Bloomberg, LP was $0.09 and, therefore, the conversion price for the secured convertible debentures was $0.846. Based on this conversion price, the $5,000,000 in secured convertible debentures, excluding interest and excluding principal amounts previously converted, were convertible into57,801,418 shares of our common stock. The conversion price of the secured convertible debentures will be adjusted in the following circumstances: If we pay a stock dividend, engage in a stock split, reclassify our shares of common stock or engage in a similar transaction, the conversion price of the secured convertible debentures will be adjusted proportionately; If we issue rights, options or warrants to all holders of our common stock (and not to Cornell Capital) entitling them to subscribe for or purchase shares of common stock at a price per share less than $0.93 per share, other than issuances specifically permitted by the securities purchase agreement, as amended and restated, then the conversion price of the secured convertible debentures will be adjusted on a weighted-average basis; If we issue shares, other than issuances specifically permitted by the securities purchase agreement, as amended and restated, of our common stock or rights, warrants, options or other securities or debt that are convertible into or exchangeable for shares of our common stock, at a price per share less than $0.93 per share, then the conversion price will be adjusted to such lower price on a full-ratchet basis; 24 Table and Contents If we distribute to all holders of our common stock (and not to Cornell Capital) evidences of indebtedness or assets or rights or warrants to subscribe for or purchase any security, then the conversion price of the secured convertible debenture will be adjusted based upon the value of the distribution as a percentage of the market value of our common stock on the record date for such distribution; If we reclassify our common stock or engage in a compulsory share exchange pursuant to which our common stock is converted into other securities, cash or property, Cornell Capital will have the option to either (i) convert the secured convertible debentures into the shares of stock and other securities, cash and property receivable by holders of our common stock following such transaction, or (ii) demand that we prepay the secured convertible debentures; and If we engage in a merger, consolidation or sale of more than one-half of our assets, then Cornell Capital will have the right to (i) demand that we prepay the secured convertible debentures, (ii) convert the secured convertible debentures into the shares of stock and other securities, cash and property receivable by holders of our common stock following such transaction, or (iii) in the case of a merger or consolidation, require the surviving entity to issue to a convertible debenture with similar terms. In connection with the securities purchase agreement, as amended and restated, we issued Cornell Capital warrants to purchase 6,000,000 shares of our common stock exercisable for a period of five years at an exercise price of $0.81 and warrants to purchase 6,000,000 shares of our common stock, exercisable for a period of five years at an exercise price of $0.93. We have the option to force the holder to exercise the warrants, as long as the shares underlying the warrants are registered pursuant to an effective registration statement, if our closing bid price trades above certain levels. If the closing bid price of our common stock is greater than or equal to $1.10 for a period of 15 consecutive trading days prior to the forced conversion, we can force the warrant holder to exercise the warrants exercisable at a price of $0.81. If the closing bid price of our common stock is greater than or equal to $1.23 for a period of 15 consecutive trading days prior to the forced conversion, we can force the warrant holder to exercise the warrants exercisable at a price of $0.93. In connection with the exercise of any of the warrants issued to Cornell Capital, we are required under our placement agency agreement with Stonegate Securities, Inc. to pay a fee to Stonegate equal to five percent (5%) of the gross proceeds of any such exercise. Cornell Capital has agreed to restrict its ability to convert the secured convertible debentures or exercise the warrants and receive shares of our common stock such that the number of shares of common stock held by it and its affiliates after such conversion does not exceed 4.99% of the then issued and outstanding shares of common stock.If the conversion price is less than $0.93, Cornell Capital may not convert more than $425,000 of secured convertible debentures in any month, unless we waive such restriction. In the event that the conversion price is equal to or greater than $0.93, there is no restriction on the amount Cornell Capital can convert in any month. We have the right, at our option, with three business days advance written notice, to redeem a portion or all amounts outstanding under the secured convertible debentures prior to the maturity date if the closing bid price of our common stock, is less than $0.93 at the time of the redemption. In the event of a redemption, we are obligated to pay an amount equal to the principal amount being redeemed plus a 15% redemption premium, and accrued interest. In connection with the second amended and restated securities purchase agreement, we also entered into a second amended and restated registration rights agreement providing for the filing, within five days of April 28, 2006, of a registration statement with the Securities and Exchange Commission registering the common stock issuable upon conversion of the secured convertible debentures and warrants. We are obligated to use our best efforts to cause the registration statement to be declared effective no later than 130 days after filing and to insure that the registration statement remains in effect until the earlier of (i) all of the shares of common stock issuable upon conversion of the secured convertible debentures have been sold or (ii) January 5, 2008. Because we defaulted on our obligation under the registration rights agreement to have the registration statement declared effective by September 5, 2006, we are required pay to Cornell Capital, as liquidated damages, for each month that the registration statement has not been filed or declared effective, as the case may be, either a cash amount or shares of our common stock equal to 2% of the liquidated value of the secured convertible debentures. 25 Table and Contents In connection with the securities purchase agreement, we executed a security agreement in favor of the investor granting them a first priority security interest in all of our goods, inventory, contractual rights and general intangibles, receivables, documents, instruments, chattel paper, and intellectual property. The security agreement states that if an event of default occurs under the secured convertible debentures or security agreements, the investor has the right to take possession of the collateral, to operate our business using the collateral, and have the right to assign, sell, lease or otherwise dispose of and deliver all or any part of the collateral, at public or private sale or otherwise to satisfy our obligations under these agreements. We also pledged 18,750,000 shares of common stock to secure the obligations incurred pursuant to the securities purchase agreement, as amended and restated. We amended and restated our loan agreement with Petrofinanz, GBMH twice to borrow an aggregate of an additional $900,000 during our fiscal year ending June 30, 2007.We borrowed $500,000 from Petrofinanz on August 28, 2006, and we borrowed $400,000 from Petrofinanz on March 6, 2007, in each case for working capital purposes.The aggregate principal amount of our Second Amended and Restated Loan Agreement as of June 30, 2007 is $1,000,000 and the repayment date is June 30, 2009.Interest accrues under the Petrofinanz loan agreement at the rate of 10% per annum and is payable upon the loan’s maturity date. Critical Accounting Policies and Estimates Our accounting policies are fully described in Note 1 of the notes accompanying our financial statements. As discussed in Note 1, the preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions about future events that affect the amounts reported in the financial statements and accompanying notes. Future events and their effects cannot be determined with absolute certainty. Therefore, the determination of estimates requires the exercise of judgment. Actual results inevitably will differ from those estimates, and such difference may be material to our financial statements. We believe that the following discussion addresses our Critical Accounting Policies. Successful Efforts Method of Accounting The accounting for our business is subject to special accounting rules that are unique to the oil and gas industry. There are two allowable methods of accounting for oil and gas business activities: the successful-efforts method and the full-cost method. There are several significant differences between these methods. Under the successful-efforts method, costs such as geological and geophysical (G&G), exploratory dry holes and delay rentals are expensed as incurred, where under the full-cost method these types of charges would be capitalized to their respective full-cost pool.We account for our exploration and development activities utilizing the successful efforts method of accounting. 26 Table and Contents The application of the successful efforts method of accounting requires managerial judgment to determine the proper classification of wells designated as development or exploratory which will ultimately determine the proper accounting treatment of the costs incurred.The results from drilling operations can take considerable time to analyze, and the determination that commercial reserves have been discovered requires both judgment and industry experience.Wells may be completed that were assumed to be productive, but may actually deliver oil and natural gas in quantities insufficient to be economic. Such results may result in the abandonment of the wells at a later date. The evaluation of oil and natural gas leasehold acquisition costs requires managerial judgment to estimate the fair value of these costs without reference to drilling activity in a given area. The successful efforts method of accounting can have a significant impact on the operations results reported when we enter a new exploratory area in hopes of finding an oil and natural gas field that will be the focus of future developmental drilling activity.The initial exploratory wells may be unsuccessful and will expensed.Seismic costs can be substantial which will result in additional exploration expenses when incurred. Reserve Estimates Estimates of oil and natural gas reserves, by necessity, are projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures.Reserve engineeringis a subjective process of estimating underground accumulations of oil and natural gas that are difficult to measure.The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment.Estimates of economically recoverable oil and natural gas reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effects of regulations by governmental agencies and assumptions governing future oil and natural gas prices, future operating costs, severance taxes, development costs and workover costs, all of which may in fact vary considerably from actual results.The future drilling costs associated with reserves assigned to proved undeveloped locations may ultimately increase to an extent that these reserves may be later determined to be uneconomic.For these reasons, estimates of the economically recoverable quantities of oil and natural gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected from there may vary substantially.Any significant variance in the assumptions could materially affect the estimated quantity and value of the reserves, which could affect the carrying value of our oil and natural gas properties and/or the rate of depletion of the oil and natural gas properties.Actual production, revenues and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material.We engaged a third party engineering company to prepare our annual reserve report as of July 1, 2007. Commitments and Contingencies On July 12, 2007, we entered into a retention bonus agreement (the “Agreement”) with Michael P. Piazza, our President and Chief Executive Officer, Shawn L. Clift, our Chief Financial Officer and Patty Dickerson, our VP External Relations and Secretary (each an “Executive”). Under the terms of the Agreement, we will pay to the Executives beginning June 1, 2007 (the “Effective Date”), a retention bonus (the “Retention Bonus”) equal to the Executive’s monthly base salary in effect as of the Effective Date during the period we investigate restructuring options. On July 26, 2007, we entered into a retention bonus agreement with Lifestyles Integration, Inc., the company through which we receive the consulting services of Eric Hanlon.Under the terms of the agreement, we will pay Lifestyles, effective June 1, 2007, a monthly retention bonus equal to Lifestyles’ monthly consulting fee of $12,500 during the period in which we consider restructuring alternatives.Under the agreement if the officer and/or contractor terminate employment within six months of the effective date he or she forfeits 75% of their retention bonus. Effective August 21, 2007, Patty Dickerson terminated employment with us and she therefore forfeited her 75% of her retention bonus.The total commitment as of August 31, 2007 is $180,000.In accordance with the agreement we accrued $15,000 of the total commitment as of June 30, 2007 27 Table and Contents Reporting Requirements Because our common stock is publicly traded, we are subject to certain rules and regulations of federal, state and financial market exchange entities charges with the protection of investors and the oversight of companies whose securities are publicly traded.These entities, including the SEC, have recently issued new requirements and regulations and are currently developing additional regulations and requirements in response to recent laws, most notably the Sarbanes-Oxley Act 2002. Our compliance with current and proposed rules such as Section 404 of the Sarbanes-Oxley Act of 2002, is likely to require the commitment of significant managerial resources.We are currently reviewing our internal control systems, processes and procedures to ensure compliance with the requirements of Section 404. Off-Balance Sheet Arrangements. None. ITEM 7. FINANCIAL STATEMENTS The financial statements required in this Form 10-KSB are set forth beginning on page F-1. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 8A. CONTROLS AND PROCEDURES Our management, with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures as of June 30, 2007. The term “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, means controls and other procedures of a company that are designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include controls and procedures designed to ensure that information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. Disclosure controls and procedures are controls and other procedures that are designed to ensure that the information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commissions’ rules and forms. Disclosures controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports that a company files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including its Principal Executive Officer and Principal Financial Officer as appropriate to allow timely decisions regarding required disclosure. Our Chief Executive Officer and Chief Financial Officer evaluated the effectiveness of our disclosure controls and procedures pursuant to Rule 13a-15 under the Exchange Act as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) were not effective as of June 30, 2007. 28 Table and Contents Our management has identified a material weakness in our internal control over financial reporting, as defined in the standards by the Public Company Accounting Oversight Board. The area of material weakness identified in our internal control over financial reporting is the lack of an adequate complement of staff to address technical accounting issues and adequate controls surrounding recording of journal entries. We intend to hire additional qualified staff to address this weakness. Except for the material weakness described above, there have been no significant changes in our internal controls or in the other factors since the date of the Chief Executive Officer’s and Chief Financial Officer’s evaluation that could significantly affect these internal controls, including any corrective actions with regard to significant deficiencies and material weaknesses. Changes in Internal Controls over Financial Reporting There has been no change in our internal control over financial reporting during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting. ITEM 8B. OTHER INFORMATION On September 18, 2007, we entered into a consulting agreement with Lifestyles Integration, Inc. pursuant to which we will receive consulting services from Eric Hanlon until December 1, 2007 and thereafter until the agreement is terminated by either party.Under the agreement, Lifestyles is to receive monthly compensation of $12,500 and 30,000 shares of our common stock.If we terminate the agreement without cause, Lifestyles will continue to be compensated through December 1, 2007.The consulting agreement is in addition to any amounts payable to Lifestyles under its Retention Bonus Agreement. PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT DIRECTORS AND EXECUTIVE OFFICERS Names: Ages Titles: Board of Directors Michael P. Piazza 50 President, Chief Executive Officer and Treasurer Director Shawn Clift 51 Chief Financial Officer and Secretary Geoffrey Evett 67 Director Roger Leopard 64 Director 29 Table and Contents Directors are elected to serve until the next annual meeting of stockholders and until their successors are elected and qualified. Currently there arefour seats on our board of directors. Michael P. Piazza joined our board of directors effective June 5, 2005. Since May 25, 2005, Mr. Piazza has been our President, Chief Executive Officer and Treasurer. From May 25, 2005 until October 5, 2005, Mr. Piazza was also our Chief Financial Officer. From March 2005 to April 2005, Mr. Piazza was unemployed. From August 2003 to February 2005 Mr. Piazza was Senior Vice President and Chief Financial Officer of Ranger Enterprises, Inc., a petroleum corporation located in Rockford, Illinois. From May 2001 to July 2003, Mr. Piazza was a principal with Elan Capital, LLC, a management and financial consulting firm located in Houston, Texas. From February 1996 to April 2001, Mr. Piazza was a senior manager with McKinsey & Company, Inc., a management consulting firm located in Houston, Texas. Mr. Piazza received a Bachelor of Science degree in engineering from the Massachusetts Institute of Technology; a Master of Science degree in engineering from the University of California at Berkeley; and a Master of Business Administration degree from the Stern School at New York University. Mr. Piazza also is a Certified Management Accountant. Shawn Clift was appointed as Chief Financial Officer on November 17, 2006. From August 2005 to September 2006, Ms. Clift served as Vice-President of Finance of CDX Gas, LLC, an independent coalbed methane extraction company, where she directed financing activities and managed private equity acquisitions. From 2001 to July 2005, Ms. Clift served as Director of Finance for Olympus America Inc. - Diagnostic Systems Group, an international company specializing in medical equipment and consumer products. From 1998 to 2001, Ms. Clift served as Senior Coordinator of International Controls in the New York office of Amerada Hess Corporation, an integrated international oil and gas company with annual sales of $12 billion.Ms Clift was a controller for two oil and gas companies for 15 years. Ms. Clift holds a Bachelor of Science degree in Accounting from Regis University. Geoffrey Evett joined our board of directors on August 30, 2005. Mr. Evett is a former banker with 33 years of experience. During the past five years, Mr. Evett has acted as a finance consultant to a major property development in the Czech Republic. He has also been involved with the development of a mixed commercial development in Prague. Mr. Evett serves as Chairman of Themis MN Fund Limited, a hedge fund listed on the Dublin Stock Exchange and serves as a partner in Capital Management Solution, a fund management company. He is also an agent for Banque SCS Alliance, a Swiss bank based in Geneva. Roger Leopard joined our board of directors on January 24, 2006. Mr. Leopard has been the President and Chief Executive Officer of Calcitech Ltd., a Switzerland-based manufacturer of synthetic calcium carbonate since February 2000 and a director since June 2001. Mr. Leopard has, among other positions, worked as an accountant for Deloitte Touche, Assistant Treasurer for The Great Universal Stores and Vice President of Finance of the CIG Group, a computer leasing and related product marketing and service operation with diversified European operations. Mr. Leopard is a Chartered Accountant. In addition, we have an advisory board that provides consulting services to us. Typically, our advisors work up to five days a month, depending on our activity, except for Eric Hanlon who provides consulting services to us approximately 3 days per week. Members of our advisory board are: Joseph Gittelman is the Exploration Advisor on our advisory board. Mr. Gittelman is an industry professional with over 35 years of international experience in oil and gas exploration, development and operations. Mr. Gittelman enjoyed a 27-year career with Shell Oil Company, serving in a variety of senior technical, operational and management capacities. His leadership positions within the Shell organization included: General Manager of Geophysics, General Manager of Exploration and General Manager of Exploration Research. Mr. Gittelman also served as General Manager of Shell Western Exploration & Production from 1988 to 1994, where he was responsible for managing Shell's domestic lower 48 onshore and Alaska exploration programs. Since 1995, Mr. Gittelman has served as President of U.S.-based Danlier, Inc., a specialized consulting firm which provides services to exploration companies and institutional investors, including screening of exploration projects for technical quality, risk and hydrocarbon potential. Mr. Gittelman holds a B.S. degree in Engineering from the University of Pennsylvania, an M.S. degree in Engineering from New York University and a Ph.D. in Engineering from the University of Michigan. Mr. Gittelman receives a monthly retainer of $1,500 and is paid for his advisory services at a prorated rate of $750 per day. In addition, Mr. Gittelman received 43,750 shares of common stock upon joining the advisory board and will receive the same number of shares approximately every six months thereafter. Additionally, Mr. Gittelman is entitled to receive 7,500 stock options at an exercise price of $1.00 for every one million dollars we raise in which Mr. Gittelman assisted in the financing, subject to certain conditions. 30 Table and Contents Frederick Stein is the Operations Advisor on our advisory board. Mr. Stein is an accomplished petroleum engineer and operations manager with over 35 years experience in senior level management within Shell Oil Company and Pennzoil/Devon Energy. He developed and ran oil and gas fields both onshore and offshore in both domestic and international arenas. Over a 25 year career with Shell, his responsibilities ranged from production, reservoir, drilling and petro-physical engineering to direct management of drilling and field operations. During a 10 year tenure with Pennzoil/Devon Energy, Mr. Stein had both technical and operations management responsibilities over a variety of international projects in over a dozen countries with the largest being the Chirag/Azeri field in Azerbaijan. Mr. Stein's diverse areas of expertise include drilling and production operations management, oil and gas transportation design and negotiations. In addition, his experience encompasses reserves evaluation, reservoir performance management, well planning, facility design, and safety. Mr. Stein graduated with honors with an engineering degree from the University of Wisconsin. Mr. Stein receives a monthly retainer of $1,500 and is paid for his advisory services at a prorated rate of $750 per day. In addition, Mr. Stein received 25,000 shares of common stock upon joining the advisory board and will receive the same number of shares approximately every six months thereafter. Additionally, Mr. Stein is entitled to receive 3,000 stock options at an exercise price of $1.00 for every one million dollars we raise in which Mr. Stein assisted in the financing, subject to certain conditions. Alexander A. Kulpecz was the initial member of our advisory board. Mr. Kulpecz is highly respected in the energy sector and has over 30 years experience gained at the highest levels within some of the world's major companies. Mr. Kulpecz began his career during the drilling boom of the 1970's with Shell Oil in their Onshore Production Division where he selected and drilled wells in the Texas, Louisiana, Mississippi, and Alabama Gulf Coast areas finding significant quantities of oil and gas. Mr. Kulpecz held the position of Executive VP and Director of Shell International Gas, Power and Coal, and he led the reorganization of the company's global E&P business. As a member of the Shell International Gas & Power Executive Committee, he was responsible for almost half of Shell's global gas and power business, actively negotiating multi-billion dollar projects (LNG, corporate acquisition, pipelines) at the Presidential, PM and Energy Ministerial levels. From 1998 to early 2000, Mr. Kulpecz held the position of President of Azurix International and Executive Director of Azurix Corporation. He is currently President of the Omega Group, a consultancy group of senior executives providing advisory and managerial support to private equity, banking and energy clients in the oil and gas industries. Mr. Kulpecz receives a monthly retainer of $1,500 and is paid for his advisory services at a prorated rate of $750 per day. In addition, Mr. Kulpecz received 59,375 shares of common stock upon joining the advisory board and will receive the same number of shares approximately every six months thereafter. Additionally, Mr. Kulpecz is entitled to receive 15,000 stock options at an exercise price of $1.00 for every one million dollars we raise in which Mr. Kulpecz assisted in the financing, subject to certain conditions. Eric Hanlon is the mergers and acquisitions Advisor on our advisory board. He has over 15 years energy experience gained in various capacities as an executive and consultant to Fortune 100 companies. Mr. Hanlon was recently Vice President and General Manager of Strategy and Markets Analysis for Royal Dutch Shell in London. Prior to that, Mr. Hanlon served as a Principal with McKinsey & Company, Inc. where he led senior executives, in various sectors of the energy industry, on issues critical to their businesses. During his career Mr. Hanlon has led organizations on the understanding of their key markets and development of integrated corporate strategies. He has advised major oil companies on M&A activity including an assessment of the value of large integrated oil companies for the purpose of acquisition. He has also worked with private equity companies to evaluate acquisitions of and investments in energy companies and programs. Mr. Hanlon served for five years in the United States Navy as a Lieutenant aboard a nuclear-powered submarine. He holds a BA in Physics from the University of California, Berkeley and an MBA from the University of Texas at Austin where he graduated at the top of his class. Mr. Hanlon receives monthly compensation of $10,000. In addition, Mr. Hanlon received 120,000 shares of common stock in April 2006. 31 Table and Contents SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Compliance with Section 16(a) of the Securities Exchange Act of 1934 Act, as amended, requires our officers and directors, and persons who own more than ten percent of our common stock to file reports of ownership and changes in ownership with the Securities and Exchange Commission, or SEC. Officers, directors and greater than ten percent stockholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Based solely on a review of the copies of such forms furnished to us during, and with respect to, the fiscal year ending June 30, 20072007, we believe that during such fiscal year all Section 16(a) filing requirements applicable to our officers, directors and greater than ten percent beneficial owners were in compliance with Section 16(a), except that, · Robert Stancil, a former officer, was late to file a Form 3 and a Form 4; and · Shawn Clift was late to file a Form 4. CODE OF ETHICS We have not yet adopted a code of ethics that applies to our principal executive officers, principal financial officer, principal accounting officer or controller, or persons performing similar functions, since we have been focusing our efforts on obtaining financing for the company. ITEM 10. EXECUTIVE COMPENSATION The following table set forth certain information regarding our CEO and each of our most highly-compensated executive officers for the fiscal years ending June 30, 2007, 2006 and 2005: SUMMARY COMPENSATION TABLE Name and Principal Position Fiscal Year Salary ($) Stock Awards ($) TOTAL($) Michael P. Piazza, President , Chief Executive Officer and Treasurer (1) 2007 172,500 0 172,500 2006 126,666 0 126,666 Shawn Clift, Chief Financial Officer and Secretary (2) 2007 92,700 25,500 118,200 2006 0 0 0 32 Table and Contents (1)We entered into a written employment agreement on April 21, 2005, with Mr. Piazza which provided for an annual base salary of $120,000 per year, which salary was increased to $180,000 on October 11, 2006, and the issuance of up to 1,000,000 shares of our common stock per year for four (4) years, for an aggregate of up to 4,000,000 shares. The shares issuable to Mr. Piazza under the agreement are subject to vesting based upon the following schedule: • 150,000 shares vested and were issued after three (3) months of service; • 350,000 shares vested and were issued after six (6) months of service; • 500,000 shares vested and were issued after twelve (12) months of service; • 500,000 shares vested and were issued after eighteen (18) months of service; • 500,000 shares vested and were issued after twenty four (24) months of service; and • 500,000 shares will vest every six (6) months thereafter until the forty-eighth (48th) month of service. (2)We entered into an employment agreement with Shawn L. Clift on November 20, 2006,to serve as our Chief Financial Officer through November20, 2009, unless earlier terminated by either party.Under the agreement, Ms. Clift is to receive an annual base salary of $150,000, subject to adjustments based upon our and Ms. Clift’s annual performance.In addition, Ms. Clift is to receive 170,000 shares of our common stock, granted in equal six-month increments over three years beginning May 21, 2007.We may also grant to Ms. Clift up to 260,000 shares of our common stock each year over the next three years as an annual bonus, subject to adjustments based upon our and Ms. Clift’s individual performance and the approval of the compensation committee of our board of directors. The amount shown as the value of Ms. Clift’s restricted stock award in the table above is based upon the fair value of 170,000 shares of our common stock awarded on November 20, 2006 determined in accordance with FAS 123R and excludes the unvested portion of the shares of our common stock issuablue underher employment agreement.If we declare any dividends on our common stock, Ms. Clift would only be entitled to receive dividends on the vested portion of the restricted common stock described above. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END The following table shows outstanding equity awards to the executive officers named in the Summary Compensation Table above as of June 30, 2007. Stock Awards Name Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) (3) MichaelP.Piazza (1) 2,000,000 $180,000 ShawnClift (2) 850,000 $76,500 33 Table and Contents (1) See footnote (1) to Summary Compensation Table above. (2) See footnote (2) to Summary Compensation Table above. (3) The amount shown as the market value of stock awards in the table above is based upon the closing market price of our common stock of $0.09 on June 30, 2007. Director Compensation DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash ($) Total ($) GeoffEvett (1) 18,000 18,000 RogerLeopard (1) 18,000 18,000 (1)We have entered into agreements with Geoff Evett and Roger A. Leopard in which we agreed to pay each of the directors $1,500 per month and to issue 180,000 shares of our common stock to each of them over a three year period beginning January 20, 2006. As of June 30, 2007, 80,000 of the 180,000 shares of our common stock have vested and been delivered to each of Mr. Evett and Mr. Leopard. The remaining 100,000 shares will vest and be delivered to each of them, subject in each case to their continued service as a director, according to the following schedule: 25,000 shares on July 20, 2007 and 25,000 shares each six months thereafter. See also the related party transactions with directors disclosed in Item 12 below. ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS EQUITY COMPENSATION PLANS Plan Category Column (a) Column (b) Column (c) Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in Column (a) Equity compensation plans approved by stockholders (1) 0 N/A 5,000,000 Equity compensation plans not approved by stockholders (2) 0 N/A 4,393,125 TOTAL 0 N/A 9,393,125 (1) See description of 2006 Incentive Stock Plan below. (2) Includes individual compensation agreements pursuant to which we may issue up to: (i) 3,630,000 shares of our common stock to our officers, (ii) 150,000 shares of our common stock to our directors, and (iii) 613,125 shares of our common stock to our advisors.Compensation agreements with our officers and derictors are described in Item 10 above.Compensation agreements with our advisors are described below. 34 Table and Contents 2006 Incentive Stock Plan On January 30, 2006, our board of directors and holders of a majority of our outstanding shares of common stock approved our 2006 Incentive Stock Plan and authorized 5,000,000 shares of Common Stock for issuance of stock awards and stock options thereunder. The plan has been adopted by our board of directors who initially reserved 5,000,000 shares of our common stock for issuance under the plan. Under the plan, options may be granted which are intended to qualify as Incentive Stock Options under Section 422 of the Internal Revenue Code of 1986 or which are not intended to qualify as Incentive Stock Options thereunder. The primary purpose of the plan is to attract and retain the best available personnel for us by granting stock awards and stock options in order to promote the success of our business and to facilitate the ownership of our stock by our employees. Under the plan, stock awards and options may be granted to our key employees, officers, directors or consultants. To date, no awards have been granted under the plan. Agreements with Advisors We have entered into consulting agreements with each of the members of our board of advisors pursuant to which such advisors may earn shares of our common stock upon the vesting schedule set forth below. Such agreements were not approved by our stockholders. Name of Advisor Maximum Number of Shares Vesting Schedule Alexander Kulpecz 475,000 59,375 shares vested upon execution of consulting agreement; 29,688 shares vested upon our successful private placement of $5 million; 29,687 shares will vest upon our successful private placement of an additional $5 million; and 59,375 shares have vested or will vest every six months beginning February 9, 2006 and ending August 9, 2008. Frederick C. Stein 200,000 25,000 shares vested upon execution of consulting agreement; 12,500 shares vested upon our successful private placement of $5 million; 12,500 shares will vest upon our successful private placement of an additional $5 million; and 25,000 shares have vested or will vest every six months beginning February 9, 2006 and ending August 9, 2008. Joseph Gittelman 350,000 43,750 shares vested upon execution of consulting agreement; 21,875 shares vested upon our successful private placement of $5 million; 21,875 shares will vest upon our successful private placement of an additional $5 million; and 43,750 shares have vested or will vest every six months beginning February 9, 2006 and ending August 9, 2008. Eric Hanlon 690,000 * 90,000 shares vested on April 30, 2006; and 30,000 shares vest each month until December 1, 2007 and continuing thereafter until terminated by either party. TOTAL * Pursuant to a consulting agreement dated September 18, 2007, Mr. Hanlon earns shares of our common stock as compensation for services at a rate of 30,000 shares of our common stock per month until December 1, 2007 and continuing thereafter until terminated by either party.The 690,000 shares shown above includes shares earned or earnable by Mr. Hanlon under this agreement through December 1, 2007 and under his prior agreement with the Company. 35 Table and Contents Members of our board of advisors will be entitled to receive options to purchase up to 425,000 shares of our common stock at an exercise price of $1.00 if they successfully assist us in raising additional capital as set forth in the table below. To date, none of the members of our board of advisors have earned any such options. Name of Advisor Maximum Number of Shares underlying Options Vesting Schedule Alexander Kulpecz 250,000 shares 15,000 shares for each $1,000,000 raised Frederick C. Stein 50,000 shares 3,000 shares for each $1,000,000 raised Joseph Gittelman 125,000 shares 7,500 shares for each $1,000,000 raised TOTAL 425,000 shares SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our common stock as of September 25, 2007. · by each person who is known by us to beneficially own more than 5% of our common stock; · by each of our officers and directors; and · by all of our officers and directors as a group. The number of shares beneficially owned by each director or executive officer is determined under rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under the SEC rules, beneficial ownership includes any shares as to which the individual has the sole or shared voting power or investment power. In addition, beneficial ownership includes any shares that the individual has the right to acquire within 60 days. Unless otherwise indicated, each person listed below has sole investment and voting power (or shares such powers with his or her spouse). In certain instances, the number of shares listed includes (in addition to shares owned directly), shares held by the spouse or children of the person, or by a trust or estate of which the person is a trustee or an executor or in which the person may have a beneficial interest. Name and Address of Owner Title of Class Number of Shares Owned (1) Percent of Class (2) Michael P. Piazza 7160 Dallas Parkway, Suite 380 Plano, Texas 75024 Common Stock 2,500,000 (3) 4.4% Shawn Clift 7160 Dallas Parkway, Suite 380 Plano, Texas 75024 Common Stock 340,000(4) * Geoffrey Evett 7160 Dallas Parkway, Suite 380 Plano, Texas 75024 Common Stock 105,000 * Roger A. Leopard 7160 Dallas Parkway, Suite 380 Plano, Texas 75024 Common Stock 105,000 * All Officers and Directors as a Group (4 persons) Common Stock 3,050,000 (3)(4) 5.3% Newton Properties, Inc. (5) Trust Company Complex Ajeltake Road, Ajeltake Island Majuro, Marshall Islands MH96960 Common Stock 3,500,000 6.2% Petrofinanz GMBH (5) Trust Company Complex Ajeltake Road, Ajeltake Island Majuro, Marshall Islands MH96960 Common Stock 7,008,484 (6) 11.7% Philipp Buschmann 46 Willow Road London, England NW31TS Common Stock 2,003,000 3.5% 36 Table and Contents * Less than 1%. (1) Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of September 25, 2007 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. (2) Based upon 56,794,519 shares issued and outstanding on September 25, 2007. (3) Includes 500,000 shares of common stock scheduled to vest and become issuable to Mr. Piazza on November 9, 2007, under the terms of his employment agreement. (4) Includes170,000 shares of common stock scheduled to vest and become issuable to Ms. Clift on November 20, 2007, under the terms of her employment agreement. (5) Voting authority for the shares of common stock owned is vested in the entity’s board of directors. (6) Includes 3,213,333 shares of common stock issuable upon exercise of warrants held by Petrofinanz GmbH. (7) Mr. Buschmann resigned as a director of ours on March 1, 2007. Mr. Buschmann's share ownership is reported as of October 15, 2007. ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. Other than as disclosed below, there have been no transactions, or proposed transactions, which have materially affected or will materially affect us in which any director, executive officer or beneficial holder of more than 5% of our outstanding common stock, or any of their respective relatives, spouses, associates or affiliates, has had or will have any direct or indirect material interest. We have no policy regarding entering into transactions with affiliated parties. Mr. Timothy Hart, our former Chief Financial Officer, provided accounting and financial advisory services to us through his certified public accounting firm, Ullman & Hart CPAs, from February 2005 through December 31, 2006. For the year ended June 30, 2007, we paid fees totaling approximately $58,277 to Mr. Hart’s firm and issued 10,000 shares of our common stock to Mr. Hart for services provided by Mr. Hart and his firm. 37 Table and Contents On December 22, 2005 we borrowed $100,000 from a shareholder, Petrofinanz GmbH. The loan accrued interest at 12% annually and originally was due on June 20, 2006. On August 28, 2006 we entered into an amended and restated agreement extending the maturity date and increasing our debt by $500,000.On March 6, 2007 we entered into the second amended and restated agreement increasing our debt $400,000.As of June 30, 2007, the total principal amount is $1,000,000.The loan accrues interest at 10% annually and the maturity date was extended to June 30 2009. Transactions involving Directors For the period ended June 30, 2007 we accrued expenses on behalf of our Directors for pursuing financing opportunities for us.As of June 30, 2007, we had accrued $161,528. We believe that the related transactions describe above were on terms that we would have received had we entered into such transactions with unaffiliated third parties. Director Independence We have determined that Roger Leopard and Geoff Evett, our non-employee directors, are independent as defined by the listing requirements of the American Stock Exchange for "independence" of directors. ITEM 13. EXHIBITS (a) EXHIBITS The following are exhibits to this report: Exhibit No. Description 3.1 Articles of Incorporation and first amendment thereto, filed as an exhibit to the annual report on Form 10-KSB filed with the Securities and Exchange Commission on October 13, 2005 and incorporated herein by reference. 3.2 Certificate of Amendment to Articles of Incorporation, filed with the Nevada Secretary of State on April 5, 2006, filed as an exhibit to the registration statement on Form SB-2 filed with the Securities and Exchange Commission on May 3, 2006 and incorporated herein by reference. 3.3 Bylaws of the Company and amendment thereto, filed as an exhibit to the annual report on Form 10-KSB filed with the Securities and Exchange Commission on October 13, 2005 and incorporated herein by reference. 4.1 Amended and Restated Securities Purchase Agreement, dated April 28, 2006, by and between Ignis Petroleum Group, Inc. and Cornell Capital Partners, LP, filed as an exhibit to the current report on Form 8-K, filed with the Securities and Exchange Commission on May 1, 2006 and incorporated herein by reference. 4.2 Secured Convertible Debenture issued to Cornell Capital Partners, LP by Ignis Petroleum Group, Inc., dated January 5, 2006, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 10, 2006 and incorporated herein by reference. 38 Table and Contents 4.3 Warrant to purchase 3,086,420 shares of Common Stock, dated January 5, 2006, issued to Cornell Capital Partners, LP, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 10, 2006 and incorporated herein by reference. 4.4 Warrant to purchase 2,688,172 shares of Common Stock, dated January 5, 2006, issued to Cornell Capital Partners, LP, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 10, 2006 and incorporated herein by reference. 4.5 Amended and Restated Registration Rights Agreement, dated April 28, 2006, by and between Ignis Petroleum Group, Inc. and Cornell Capital Partners, LP, filed as an exhibit to the current report on Form 8-K, filed with the Securities and Exchange Commission on May 1, 2006 and incorporated herein by reference. 4.6 Amended and Restated Security Agreement, dated February 9, 2006, by and between Ignis Petroleum Group, Inc. and Cornell Capital Partners, LP, filed as an exhibit to the registration statement on Form SB-2, file number 333-131774, filed with the Securities and Exchange Commission on February 10, 2006 and incorporated herein by reference. 4.7 Insider Pledge and Escrow Agreement, dated January 5, 2006, by and among Ignis Petroleum Group, Inc., Cornell Capital Partners, LP, Philipp Buschmann, Michael Piazza and David Gonzalez, Esq. as escrow agent, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 10, 2006 and incorporated herein by reference. 4.8 Pledge and Escrow Agreement, dated January 5, 2006, by and among Ignis Petroleum Group, Inc., Cornell Capital Partners, LP and David Gonzalez, Esq. as escrow agent, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 10, 2006 and incorporated herein by reference. 4.9 Escrow Termination Agreement, dated February 9, 2006, by and among Ignis Petroleum Group, Inc., Cornell Capital Partners, LP and David Gonzalez, Esq., filed as an exhibit to the registration statement on Form SB-2, file number 333-131774, filed with the Securities and Exchange Commission on February 10, 2006 and incorporated herein by reference. 4.10 Secured Convertible Debenture issued to Cornell Capital Partners, LP by Ignis Petroleum Group, Inc., dated February 9, 2006, filed as an exhibit to the registration statement on Form SB-2, file number 333-131774, filed with the Securities and Exchange Commission on February 10, 2006 and incorporated herein by reference. 4.11 Irrevocable Transfer Agent Instructions, dated January 5, 2006, by and among Ignis Petroleum Group, Inc. and David Gonzalez, Esq. filed as an exhibit to the amended registration statement on Form SB-2/A, file number 333-131774, filed with the Securities and Exchange Commission on April 14, 2006 and incorporated herein by reference. 4.12 Secured Convertible Debenture issued to Cornell Capital Partners, LP by Ignis Petroleum Group, Inc., dated April 28, 2006, filed as an exhibit to the current report on Form 8-K, filed with the Securities and Exchange Commission on May 1, 2006 and incorporated herein by reference. 4.13 Warrant to purchase 3,086,420 shares of Common Stock, dated April 28, 2006, issued to Cornell Capital Partners, LP, filed as an exhibit to the current report on Form 8-K, filed with the Securities and Exchange Commission on May 1, 2006 and incorporated herein by reference. 39 Table and Contents 4.14 Warrant to purchase 2,688,172 shares of Common Stock, dated April 28, 2006, issued to Cornell Capital Partners, LP, filed as an exhibit to the current report on Form 8-K, filed with the Securities and Exchange Commission on May 1, 2006 and incorporated herein by reference. 4.15 Form of warrants issued to Petrofinanz GmbH, filed as an exhibit to the registration statement on Form SB-2 filed with the Securities and Exchange Commission on May 3, 2006 and incorporated herein by reference. 4.16 Form of warrants to be issued to Robert R. Blakely, Scott R. Griffith and Robert R. Blakely, filed as an exhibit to the registration statement on Form SB-2 filed with the Securities and Exchange Commission on May 3, 2006 and incorporated herein by reference. 10.1 Farmout Agreement, dated August 23, 2004, by and between Dragon Energy Corporation and Argyle Energy, Inc. regarding Barnett Crossroads Prospect, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on March 14, 2006 and incorporated herein by reference. 10.2 Farmout Agreement, dated August 23, 2004, by and between Dragon Energy Corporation and Argyle Energy, Inc. regarding Barnett Crossroads Prospect, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on March 14, 2006 and incorporated herein by reference. 10.3 First Amendment of Farmout Agreement dated September 30, 2005, by and between Dragon Energy Corporation and Argyle Energy, Inc. regarding Barnett Crossroads Prospect, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on March 14, 2006 and incorporated herein by reference. 10.4 Side Letter to First Amendment of Farmout Agreement dated March 14, 2006, by and among Dragon Energy Corporation and Argyle Energy, Inc. regarding Barnett Crossroads Prospect, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on March 14, 2006 and incorporated herein by reference. 10.5 Letter Agreement, dated September 22, 2005, by and among Ignis Petroleum Group, Inc., Ignis Petroleum Corporation and Michael P. Piazza, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on October 11, 2005 and incorporated herein by reference. 10.6 Subscription Purchase Agreement, dated January 9, 2006, by and between Ignis Petroleum Corporation and Provident Oil and Gas Partners #1 regarding Barnett Shale Prospect, filed as an exhibit to the registration statement on Form SB-2, file number 333-133768, filed with the Securities and Exchange Commission on June 20, 2006 and incorporated herein by reference. 10.7 Letter Agreement, dated June 14, 2005, by and between Ignis Petroleum Corporation and Alexander A. Kulpecz, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on October 11, 2005 and incorporated herein by reference. 40 Table and Contents 10.8 Letter Agreement, dated January 9, 2006, by and between Ignis Petroleum Corporation and Frederick C. Stein, filed as an exhibit to the current report on Form 8-KK filed with the Securities and Exchange Commission on 2005June 20, 2006 and incorporated herein by reference. 10.9 Letter Agreement, dated August 17, 2005, by and between Ignis Petroleum Group, Inc. and Joseph Gittelman, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on 2005June20, 2006 and incorporated herein by reference. 10.10 Letter agreement, dated January 20, 2006, by and between Ignis Petroleum Group, Inc. and Geoff Evett filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 26, 2006 and incorporated herein by reference. 10.11 Subscription Agreement, dated April 19, 2006, by and between Ignis Petroleum Group, Inc. and Petrofinanz GmbH, filed as an exhibit to the registration statement on Form SB-2, file number 333-133768, filed with the Securities and Exchange Commission on June 20, 2006 and incorporated herein by reference. *10.12 Consulting Agreement, dated September 18, 2007, by and between Ignis Petroleum Group, Inc. and Lifestyles Integration, Inc. pursuant to which the Ignis receives services from Eric Hanlon. 10.13 Second Amended and Restated Loan Agreement, dated March 6, 2007, by and between Ignis Petroleum Group, Inc. and Petrofinanz GmbH, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on April 20, 2007 and incorporated herein by reference. 10.14 Form of Indemnification Agreement, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on September 7, 2006 and incorporated herein by reference. 10.15 Purchase and Sale Agreement dated September 27, 2006, by and among W.B. Osborn Oil & Gas Operations., Ltd., St. Jo Pipeline, Limited and Ignis Barnett Shale, LLC, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on October 3, 2006 and incorporated herein by reference. 10.16 Amended and Restated Limited Liability Company Agreement of Ignis Barnett Shale, LLC dated November 15, 2006, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on November 21, 2006 and incorporated herein by reference. 10.17 Employment agreement, dated December 20, 2006, by and between Ignis Petroleum Group, Inc., Ignis Petroleum Corporation and Shawn L. Clift, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on January 29, 2007 and incorporated herein by reference. 10.18 Form of Retention Bonus Agreements with Michael Piazza, Shawn Clift and Eric Hanlon, filed as an exhibit to the current report on Form 8-K filed with the Securities and Exchange Commission on July 18, 2007 and incorporated herein by reference. *21.1 List of subsidiaries. *23.1 Consent of Hass Petroleum Engineering Services, Inc. *31.1 Rule 13a-14(a) Certification of Chief Executive Officer 41 Table and Contents *31.2 Rule 13a-14(a) Certification of Chief Financial Officer *32.1 Section 1350 Certification of Chief Executive Officer *32.2 Section 1350 Certification of Chief Financial Officer * Filed herewith. ITEM 14. PRINCIPAL
